SENTENCIA
El Tribunal se encuentra igualmente dividido en rela-ción con la resolución que emitiera el Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan, mediante la cual dicho foro apelativo se negó a revisar la orden de paralización, cese y desistimiento emitida por la Junta de Planificación, referente la misma a las obras de construc-ción que venía realizando la peticionaria Puerto Rican Cement, Company, Inc.; esto es, los Jueces Asociados Señora Naveira de Rodón, Señor Fuster Berlingeri y Señor Co-rrada Del Río son de la opinión que procede decretar la *429confirmación de la referida resolución, mientras que el Juez Presidente Señor Andréu García y los Jueces Asocia-dos Señor Rebollo López y Señor Hernández Denton son del criterio que procede dictar sentencia revocatoria de la resolución emitida por el referido foro apelativo intermedio. En consecuencia, se expide el auto y se dicta sentencia confirmatoria de la emitida por el Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri emitió una opinión de conformidad, a la cual se unió la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Rebollo López emitió una opinión disi-dente, a la cual se unieron el Juez Presidente Señor An-dréu García y el Juez Asociado Señor Hernández Denton. El Juez Asociado Señor Negrón García se inhibió.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

— O —
Opinión de conformidad emitida por el
Juez Asociado Señor Fuster Berlingeri,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
En el caso de autos debe confirmarse el dictamen del Tribunal de Circuito de Apelaciones y, por ende, la resolu-ción de la Junta de Planificación que había sido impugnada. Ello, por dos razones distintas. En primer lu-gar, nuestra intervención en este caso ahora sería prematura. Los procedimientos en la esfera administrativa no han terminado aún, por lo que no sería oportuno ejercer nuestra función revisora en esta etapa.
Por otro lado, aun si no existiera el referido impedi-mento procesal, en los méritos no existe un fundamento *430adecuado en derecho para revocar el dictamen del foro apelativo. Este correctamente decidió que la Junta de Pla-nificación tenía facultad para emitir la resolución impugnada.
Examinemos estos dos asuntos más a fondo.
1 — [
Antes de entrar al examen de los dos asuntos mencio-nados antes, es menester hacer una salvedad. Debe quedar claro que no está ante nos la importante cuestión de si es válida o no una actuación de la Junta de Planificación ale-gadamente tomada en represalia contra un periódico del país y, por lo tanto, en violación de derechos fundamenta-les de expresión. Esta cuestión, como bien señala la propia parte peticionaria, está sometida a la consideración del tribunal federal de Puerto Rico. La parte peticionaria, en uno de los escritos que nos sometió para nuestra consideración, nos informa que presentó una acción por violación de dere-chos civiles federales ante el foro federal, que incluye la actuación de la Junta de Planificación que aquí nos con-cierne, pero nos advierte que hace reserva expresa de ese planteamiento para que sea dilucidado en dicho foro. Si la cuestión pendiente ante el foro federal estuviese ante nos en este recurso, evidentemente ese foro podría tener enton-ces un fundamento preponderante para justificar nuestra intervención ahora. Pero dicha cuestión no nos ha sido planteada como tal y, por ende, no está propiamente ante nuestra consideración en el caso de autos. Aunque quisié-ramos considerarla motu proprio, no hay en el expediente las determinaciones de hechos probados que serían necesa-rias para ello. No podemos considerarla, pues.
*431II

La cuestión procesal

Aclarado lo anterior, debe enfatizarse ahora que la ac-tuación de la Junta de Planificación, que ha sido impug-nada judicialmente, no es una decisión final de esa agencia, que adjudique de modo concluyente los asuntos substanti-vos en cuestión. Se trata, más bien, de una resolución de carácter interlocutorio, que ordena una paralización provisional de un desarrollo de terrenos, en lo que se celebra una vista administrativa para considerar precisamente si debe continuarse o no con dicho desarrollo. El carácter interlo-cutorio de la actuación impugnada nos impide intervenir en este caso en esta etapa de los procedimientos. En su dictamen, el Tribunal de Circuito de Apelaciones citó a Suárez v. The Bankers Club of P.R., Inc., 143 D.P.R. 58 (1997), para afirmar “la sana política judicial” de no inter-venir con los procedimientos administrativos hasta tanto éstos hayan concluido. No cabe duda de que en nuestra jurisdicción existe la política judicial referida. Pero resulta que también existe algo más que una política judicial sobre el particular. Prevalece en nuestro ordenamiento jurídico un mandato legislativo que limita la jurisdicción de los tribunales a la revisión de órdenes finales de los organismos administrativos. En efecto, en J. Exam. Tec. Méd. v. Elias et al., 144 D.P.R. 483, 490 (1997), decidimos que:
... [D]el historial legislativo de, L.P.A.U. ... se desprende que la Asamblea Legislativa decidió limitar la revisión judicial a las órdenes finales de las agencias. El Informe Conjunto de las Co-misiones de Gobierno Estatal, Asuntos Municipales y de lo Ju-rídico de 10 de abril de 1988 así lo expresa .... Este historial también refleja que al enmendar esta disposición [la See. 4.2 de la Ley de Procedimiento Administrativo Uniforme] se quiso evi-tar que se interrumpiera injustificadamente el trámite administrativo. Al limitar la revisión a las órdenes y resolucio-nes finales la Asamblea Legislativa se aseguró de que la inter-vención judicial se realizara después de que concluyeran los *432trámites administrativos y se adjudicaran todas las controver-sias pendientes ante la agencia.
La limitación estatutaria aludida, además, es cónsona con lo que dispone la Regla 30 de nuestro propio Regla-mento, 4 L.P.R.A. Ap. XXI-A, conforme a la cual este Tribunal no debe expedir un auto si la etapa en que se le presenta el caso no es la más propicia para su consider-ación.
En el caso de autos, no sabemos aún a ciencia cierta qué habrá de disponer la Junta de Planificación luego de escu-char a las partes en la vista administrativa señalada. No sabemos tampoco qué pruebas se presentarán para arrojar luz sobre las cuestiones a dilucidarse ni cuáles serán los fundamentos jurídicos concretos en que se ampare la agen-cia para justificar lo que decida finalmente. No tenemos ante nos una controversia que haya madurado propia-mente, que nos permita formular un juicio cabal sobre los méritos del asunto de fondo. Por tratarse de una orden interlocutoria de la Junta de Planificación, los tribunales estamos impedidos de revisarla.
Es cierto que hemos resuelto, a modo de excepción, que son revisables las decisiones interlocutorias de una agen-cia administrativa cuando éstas son emitidas sin jurisdicción. Así, pues, en J. Exam. Tec. Méd. v. Elias et al., supra, señalamos que “cuando se trata de un caso claro de falta de jurisdicción, el asunto es enteramente de la com-petencia judicial”. Resulta, sin embargo, que en el caso de autos, la Junta de Planificación sí tenía jurisdicción para emitir el dictamen que se ha impugnado judicialmente, por lo que no aplica aquí la excepción aludida. Como el orga-nismo administrativo tenía facultad para decidir como lo hizo, su dictamen interlocutorio no era revisable por el foro apelativo ni lo es por parte de este Tribunal.
Pasemos a examinar ahora por qué es que la Junta de Planificación tenía facultad para emitir el dictamen eñ cuestión.
*433III

La cuestión de los poderes de la Junta

A. La esencia de la decisión impugnada
Debe quedar claro que la decisión de la Junta de Plani-ficación que se ha impugnado judicialmente no es medular-mente una orden sobre un aspecto operacional del desarro-llo de un proyecto. La decisión aludida no está dirigida como tal al cumplimiento de las condiciones impuestas en la consulta de ubicación aprobada por la Junta. Aunque la decisión aludida puede dar lugar a equívocos, por la pobre redacción de la resolución de la Junta que recoge dicha decisión, un análisis meticuloso de ésta, sobre todo a la luz de su historial, demuestra que su tenor esencial no es el de intervenir con funciones de otros organismos administrati-vos, sino el de salvaguardar una función vital de la propia Junta de Planificación, por lo que es inmeritorio el plantea-miento sobre falta de jurisdicción en que se ampara la parte peticionaria. Veamos por qué es ello así.
Luego de varios trámites procesales, el 20 de julio de 1995 la Junta de Planificación aprobó una consulta de ubi-cación que le había sometido la peticionaria en relación con el desarrollo de un proyecto residencial. No hay duda al-guna que lo autorizado por la Junta, sujeto a numerosas condiciones, era una propuesta para la construcción de 300 unidades de vivienda en un barrio rural de Vega Alta.
Una vez iniciadas, por la peticionaria, las obras relati-vas al proyecto en cuestión, la Junta de Planificación co-menzó a recibir querellas sobre éstas. Así, pues, el 29 de julio de 1996 el Alcalde de Vega Alta, quien originalmente había apoyado el proyecto residencial, se quejó de que la peticionaria estaba desarrollando una cantera en el lugar, que no era lo que dicho alcalde había apoyado antes. La queja del Alcalde reflejaba otra similar que los vecinos del barrio afectado habían presentado a la Junta el mes anterior. Más tarde, el 30 de septiembre de 1996 un grupo *434ambientalista también se quejó de los problemas de salud y ecológicos que supuestamente causaba la cantera que es-taba desarrollando la peticionaria. El 17 de diciembre de 1996, el Alcalde de Dorado se unió al de Vega Alta, para oponerse al desarrollo de la cantera aludida, por el impacto adverso que tenía en cuanto a sectores de su propio municipio.
Así las cosas, el 2 de julio de 1997, a raíz de una reseña noticiosa publicada en un periódico del país, en que se cri-ticaba el desarrollo de la cantera de Vega Alta, la Junta de Planificación realizó una inspección ocular de los terrenos afectados y, días después, emitió la resolución que está ante nos ahora.
En la resolución aludida se describe el proyecto residen-cial cuya ubicación había sido aprobada por la Junta de Planificación en 1995; se relacionan algunas de las condi-ciones que se fijaron cuando se aprobó la consulta de ubi-cación referida, y se detalla por qué el desarrollo, según se ha estado efectuando, no cumple con las condiciones iden-tificadas antes. A base de lo anterior, la Junta entonces alude a su clara autoridad para hacer determinaciones so-bre el uso de terrenos en Puerto Rico y hace el siguiente señalamiento en la resolución en cuestión:
La Junta en el uso de esta facultad pasó juicio sobre un uso residencial y determinó que el mismo era viable siempre y cuando se cumpliera estrictamente con determinadas condiciones. No obstante, la Junta no ha pasado juicio sobre usos industriales en la finca, que es el que se pretende desarro-llar .... (Enfasis suplido.)
Con arreglo al señalamiento anterior, la Junta entonces ordena la paralización provisional del desarrollo y cita a una vista administrativa para determinar si se debe “revo-car, modificar o de otro modo sostener” la paralización provisional ordenada.
Como puede observarse de lo anterior, en lo esencial, todo lo que la Junta de Planificación ha hecho es poner en *435marcha un proceso investigativo para determinar si el per-miso que concedió para un desarrollo residencial se ha uti-lizado ilícitamente para llevar a cabo un proyecto industrial de cantera, que no estaba autorizado. En su resolución, la Junta alude a las condiciones fijadas al apro-barse la consulta de ubicación que no han sido cumplidas, porque ello es ciertamente un aspecto del problema. Pero el aludido incumplimiento de las condiciones no es la cues-tión primordial que está bajo la consideración de la Junta. Se trata, más bien, de un asunto subsidiario, que arroja luz en cuanto a la controversia central de si la peticionaria ha usado la consulta de ubicación que se le había aprobado para desarrollar un uso de terreno no autorizado. No hay nada en el texto de la resolución de la Junta que permita suponer que ésta pretende invadir las reconocidas funcio-nes de la Administración de Reglamentos y Permisos (A.R.Pe.). Por el contrario, en la resolución en cuestión la Junta cita a A.R.Pe. a la vista administrativa aludida, pre-cisamente para que AR.Pe. se exprese en torno al curso de acción que debe seguirse respecto a todo este asunto.
En su escrito para mostrar causa ante nos, la Junta de Planificación señala claramente que al solicitar la consulta de ubicación, lá peticionaria había informado que para lle-var a cabo el proyecto residencial tenía que extraer 300,000 metros cúbicos de material de la corteza terrestre para uso en la construcción de las viviendas, pero que al solicitar el permiso correspondiente al Departamento de Recursos Naturales, había solicitado autorización para la extracción de 7,500,000 metros cúbicos de material de cor-teza terrestre. Más aún, indica también la Junta, con la debida fundamentación, que la peticionaria solicitó exen-ción contributiva para un uso industrial en relación con este proyecto por un período de quince (15) años, y que en el informe a accionistas y bonistas de la compañía peticio-naria requerido por el Securities and Exchange Commission federal, se informó que la cantera aludida tenía una *436reserva de 41,000,000 metros cúbicos de material de cor-teza terrestre. A base de todo lo anterior, la Junta de Pla-nificación aduce ante nos que nunca autorizó el desarrollo de la planta procesadora de agregados ni la actividad in-tensa de cantera que la peticionaria contempla. Nos indica expresamente que la resolución impugnada judicialmente no va dirigida de modo alguno a intervenir con las funcio-nes de otras agencias o a hacer determinaciones que les corresponden a éstas sobre el cumplimiento de las condicio-nes impuestas en la consulta de ubicación. Su propósito más bien es constatar si la peticionaria ha incurrido en un uso de terreno no aprobado.
B. Los poderes expresos de la Junta de Planificación
A la luz de lo anterior, debemos entonces examinar la siguiente interrogante. ¿Tiene la Junta de Planificación autoridad en ley para dilucidar y prevenir un uso de te-rreno no autorizado por ella? Esta es realmente la cuestión jurídica que está planteada en el recurso de autos. La parte peticionaria alega que la Junta no tiene autoridad para requerir el cumplimiento de condiciones que están bajo la jurisdicción de otras agencias gubernamentales, pero ese planteamiento no es realmente pertinente a lo sucedido en el caso de autos. En lo esencial, la acción de la Junta que se impugna aquí está encaminada a determinar si un uso que la peticionaria pretende darle a los terrenos de su finca en Vega Alta está debidamente autorizado. Ob-jetivamente, nuestra función se limita a decidir si tal ac-ción —y no otras imaginadas o argüidas por la peticiona-ria— cae dentro de las funciones propias de la Junta de Planificación.
La respuesta a la interrogante referida es bastante evidente. El Art. 4 de la Ley Orgánica de la Junta de Pla-nificación, 23 L.P.R.A. sec. 62c, establece los propósitos ge-nerales de los poderes que esa ley le otorga a la Junta de Planificación de Puerto Rico. Entre ellos está el de fomen-*437tar la eficiencia, economía y bienestar social en el uso de las tierras en Puerto Rico. El Art. 11 de dicha ley, entonces, dispone concretamente en su inciso (14) que la Junta tiene la facultad para
... [h]acer determinaciones sobre usos de terrenos dentro de los límites territoriales del Estado Libre Asociado de Puerto Rico .... 23 L.P.R.A. sec. 62j(14).
Por otro lado, los incisos (8) y (9) de dicho artículo, 23 L.P.R.A. sec. 62j(8) y (9), facultan a la Junta de Planifica-ción para:
(8) Emitir órdenes provisionales prohibiendo la urbanización o desarrollo de terrenos o la construcción de estructuras o ins-talaciones en violación [a esta ley] y sus reglamentos.
(9) Expedir órdenes de hacer o no hacer y de cese y desisti-miento para que se tomen medidas preventivas o de control que a su juicio sean necesarias para lograr los propósitos [de esta ley] y sus reglamentos.
Finalmente, el inciso (22) del artículo referido faculta a la Junta para
... tomar las medidas necesarias para cumplir con sus propósitos. 23 L.P.R.A. sec. 62j(22).
Al amparo de estas claras y contundentes disposiciones de la ley que crea la Junta de Planificación, es obvio e innegable que dicha agencia no sólo tiene encomendada la función de determinar lo que proceda sobre el uso de terre-nos en Puerto Rico, sino, además, que tiene amplios pode-res sobre el particular, incluyendo el de prohibir determi-nados usos y el de tomar medidas provisionales y preventivas para lograr el uso óptimo de los terrenos en el país. Es precisamente bajo estas disposiciones que la Junta ejerce la tradicional y conocida función de aprobar o des-aprobar consultas de ubicación en relación con proyectos de desarrollo de terrenos. Las facultades que su Ley Orgá-nica le confiere de modo amplio y patente sobre el particular obviamente incluyen la potestad de emitir resoluciones *438como la que se impugna en el caso de autos. Como se ha señalado ya, dicha resolución contiene una orden provisional prohibiendo el desarrollo de un terreno, con miras a determinar si el uso que se le está dando ha sido debida-mente autorizado. La resolución, pues, corresponde clara-mente a los poderes expresos de la Junta.
C. Los poderes inherentes de la Junta de Planificación
Aparte de los poderes expresos que tiene la Junta de Planificación para actuar como lo hizo en el caso de autos, esa agencia tiene también la facultad inherente o implícita de tomar las medidas que sean necesarias para hacer valer sus dictámenes y evitar que alguna persona o entidad pueda circunvenir una orden suya. Si no tuviera tal facul-tad, sus decisiones y órdenes no tendrían fuerza vinculante y quedarían reducidas a meros consejos o meras recomen-daciones.
La aludida facultad inherente de las agencias adminis-trativas ha sido ampliamente reconocida tanto por tribu-nales federales como estatales de Estados Unidos. Véanse: GEMSCO, Inc. v. Walling, 304 U.S. 244 (1945); Steuart & Bro. v. Bowles, 322 U.S. 398 (1944); Mattes v. United States, 721 F.2d 1125 (7mo Cir. 1983); Boffa v. Illinois Dept. of Public Aid, 522 N.E.2d 644 (1988); Motor Truck Transfer v. Southwestern Transp. Co., 122 S.W.2d 471 (1938); Drysdale v. University of New York at Stony Brook, 302 N.Y.S.2d 882 (1969).
Nosotros mismos hemos reconocido y reiterado que los organismos administrativos tienen facultad inherente para reajustar sus órdenes y resoluciones de acuerdo con lo que la justicia y la razón dicten. Aponte v. Policía de P.R., 142 D.P.R. 75 (1996); Ramos Santiago v. F.S.E., 125 D.P.R. 596 (1990); Martínez v. Tribunal Superior, 83 D.P.R. 717 (1961). En este caso, la Junta de Planificación tenía juris-dicción para hacer valer los términos y las condiciones de la autorización que había dado antes en la consulta de ubi-*439catión aprobada a la peticionaria, para asegurar que ésta no se hubiese distorsionado ilícitamente y para atender el reclamo público sobre el establecimiento deletéreo de una cantera no aprobada. Resolver lo contrario no se ajusta a lo que la justicia, el derecho y la razón exigen.
IV
Por todos, los fundamentos expuestos antes, debe confir-marse el dictamen del foro apelativo y la resolución en cuestión de la Junta de Planificación.
— O —